Case 0:20-cv-61912-DPG
         Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                      Document
                                         Entered155
                                                 on FLSD
                                                     Filed Docket
                                                           03/22/16
                                                                  10/30/2020
                                                                     Page 1 of Page
                                                                               12 1 of 12
Case 0:20-cv-61912-DPG
         Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                      Document
                                         Entered155
                                                 on FLSD
                                                     Filed Docket
                                                           03/22/16
                                                                  10/30/2020
                                                                     Page 2 of Page
                                                                               12 2 of 12
Case 0:20-cv-61912-DPG
         Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                      Document
                                         Entered155
                                                 on FLSD
                                                     Filed Docket
                                                           03/22/16
                                                                  10/30/2020
                                                                     Page 3 of Page
                                                                               12 3 of 12
Case 0:20-cv-61912-DPG
         Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                      Document
                                         Entered155
                                                 on FLSD
                                                     Filed Docket
                                                           03/22/16
                                                                  10/30/2020
                                                                     Page 4 of Page
                                                                               12 4 of 12
Case 0:20-cv-61912-DPG
         Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                      Document
                                         Entered155
                                                 on FLSD
                                                     Filed Docket
                                                           03/22/16
                                                                  10/30/2020
                                                                     Page 5 of Page
                                                                               12 5 of 12
Case 0:20-cv-61912-DPG
         Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                      Document
                                         Entered155
                                                 on FLSD
                                                     Filed Docket
                                                           03/22/16
                                                                  10/30/2020
                                                                     Page 6 of Page
                                                                               12 6 of 12
Case 0:20-cv-61912-DPG
         Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                      Document
                                         Entered155
                                                 on FLSD
                                                     Filed Docket
                                                           03/22/16
                                                                  10/30/2020
                                                                     Page 7 of Page
                                                                               12 7 of 12
Case 0:20-cv-61912-DPG
         Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                      Document
                                         Entered155
                                                 on FLSD
                                                     Filed Docket
                                                           03/22/16
                                                                  10/30/2020
                                                                     Page 8 of Page
                                                                               12 8 of 12
Case 0:20-cv-61912-DPG
         Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                      Document
                                         Entered155
                                                 on FLSD
                                                     Filed Docket
                                                           03/22/16
                                                                  10/30/2020
                                                                     Page 9 of Page
                                                                               12 9 of 12
Case 0:20-cv-61912-DPG
       Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                    Document
                                        Entered
                                             155on Filed
                                                   FLSD03/22/16
                                                         Docket 10/30/2020
                                                                 Page 10 of Page
                                                                            12 10 of
                                        12
Case 0:20-cv-61912-DPG
       Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                    Document
                                        Entered
                                             155on Filed
                                                   FLSD03/22/16
                                                         Docket 10/30/2020
                                                                 Page 11 of Page
                                                                            12 11 of
                                        12
Case 0:20-cv-61912-DPG
       Case 2:16-cr-00046-GMN-NJK
                         Document 27-14
                                    Document
                                        Entered
                                             155on Filed
                                                   FLSD03/22/16
                                                         Docket 10/30/2020
                                                                 Page 12 of Page
                                                                            12 12 of
                                        12
